              Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 1 of 37



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION


MAREK LOPACINSKI,                                            Civil Case No. 6:19-cv-00233
                 Plaintiff,
         v.                                                  COMPLAINT
MONSANTO COMPANY,
                 Defendant.                                  JURY TRIAL DEMANDED




                                    I.      INTRODUCTION

         1.      In 1970, Defendant Monsanto Company, Inc. (“Monsanto”) discovered the

herbicidal properties of glyphosate and began marketing it in products in 1974 under the brand

name Roundup®. Roundup® is a non-selective herbicide used to kill weeds that commonly

compete with the growing of crops. By 2001, glyphosate had become the most-used active

ingredient in American agriculture with 85–90 million pounds used annually. That number grew

to 185 million pounds used per year by 8 2007. 1

         2.      Monsanto is a multinational agriculture biotechnology corporation based in St.

Louis, Missouri. It is the world’s leading producer of glyphosate-based herbicides. As of 2009,

Monsanto was the world’s leading producer of seeds, accounting for 27% of the world seed




1
    Arthur Grube et al., U.S. Environmental Protection Agency, Pesticides Industry Sales and
         Usage, 2006-2007 Market Estimates, 14 (2011), available at
         http://www.epa.gov/pesticides/pestsales/07pestsales/market_estimates2007.pdf.



Plaintiff’s Complaint – Page 1
            Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 2 of 37



market. 2 The majority of these seeds are of the Roundup Ready® brand. The stated advantage of

Roundup Ready® crops is that they substantially improve a farmer’s ability to control weeds, since

glyphosate-based herbicides can be sprayed in the fields during the growing season without

harming their crops. In 2010, an estimated 70% of corn and cotton, and 90% of soybean fields in

the United States were Roundup Ready®. 3 Forty percent of the world’s genetically modified crops

are grown in the U.S., where Monsanto controls 80 percent of the genetically modified corn market

and 93 percent of the genetically modified soy market. 4

       3.      Monsanto’s glyphosate-based products are registered in 130 countries and

approved for use on over 100 different crops. 5 They are ubiquitous in the environment. Numerous

studies confirm that glyphosate is found in rivers, streams, and groundwater in agricultural areas




2
  ETC Group, Who Will Control the Green Economy? 22 (2011), available at
     http://www.etcgroup.org/files/publication/pdf_file/ETC_wwctge_4web_Dec2011.pdf
3
  William Neuman & Andrew Pollack, Farmers Cope With Roundup-Resistant Weeds, N.Y.
    Times, May 3, 2010, available at http://www.nytimes.com/2010/05/04/business/energy-
    environment/04weed.html?pagewan.
4
  Zack Kaldveer, U.S. and Monsanto Dominate Global Market for GM Seeds, Organic
    Consumers Association, August 7, 2013, available at
    https://www.organicconsumers.org/essays/us-and-monsanto-dominate-global-market-gm-
    seeds
5
  Monsanto, Backgrounder-History of Monsanto’s Glyphosate Herbicides (Sep. 2, 2015),
    available at http://www. Monsanto.com/products/documents/glyphosate-background-
    materials/back_history.pdf


Plaintiff’s Complaint – Page 2
            Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 3 of 37



where Roundup® is used. 6 It has been found in food, 7 in the urine of agricultural workers 8 9, and

even in the urine of urban dwellers who are not in direct contact with glyphosate. 10

       4.      On March 20, 2015, the International Agency for Research on Cancer (“IARC”),

an agency of the World Health Organization (“WHO”), issued an evaluation of several herbicides,

including Monsanto’s products, which contain glyphosate. That evaluation was based, in part, on

studies of exposures to glyphosate in several countries around the world, and it traces the health

implications from exposure to glyphosate since 2001.

       5.      On July 29, 2015, IARC issued the formal monograph relating to glyphosate. In

that monograph, the IARC Working Group provides a thorough review of the numerous studies

and data relating to glyphosate exposure in humans.

       6.      The IARC Working Group classified glyphosate as a Group 2A herbicide, which

means that it is probably carcinogenic to humans. The IARC Working Group concluded that the

cancers most associated with glyphosate exposure are non-Hodgkin lymphoma and other




6
  See U.S. Geological Survey, USGS Technical Announcement: Widely Used Herbicide
    Commonly Found in Rain and Streams in the Mississippi River Basin (2011), available at
    http://www.usgs.gov/newsroom/article.asp?ID=2909; see also U.S. Entl. Prot. Agency,
    Technical Factsheet on: Glyphosate, available at
    http://www.epa.gov/safewater/pdfs/factsheets/soc/tech/glyphosa.pdf
7
  Thomas Bohn et al., Compositional Differences in Soybeans on the Market: Glyphosate
    Accumulates in Roundup Ready GM Soybeans, 153 Food Chemistry 207 (2013), available at
    http://www.sciencedirect.com/article/pii/S0308814613019201.
8
  John F. Acquavella et al., Glyphosate Biomonitoring for Farmers and Their Families: Results
    from the Farm Family Exposure Study, 112(3) Environmental Health Perspectives 321
    (2004), available at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC1241861/.
9
  Kathryn Z. Guyton et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion,
    Diazinon & Glyphosate, 112 IARC Monographs 76, section 5.4 (2015), available at
    http://dx.doi.org/10.1016/S1470-2045(15)70134-8.
10
   Dirk Brändli & Sandra Reinacher, Herbicides found in Human Urine, 1 Ithaka Journal 270
    (2012), available at http://www.ithakajournal.net/druckversionen/e052012-herbicides-
    urine.pdf.


Plaintiff’s Complaint – Page 3
               Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 4 of 37



haematopoietic cancers, including lymphocytic lymphoma/chronic lymphocytic leukemia, B-cell

lymphoma, and multiple myeloma. 11

         7.      The IARC evaluation is significant. It confirms what has been believed for years:

that glyphosate is toxic to humans.

         8.      Nevertheless, Monsanto, since it began selling Roundup®, has represented it as

safe to humans and the environment. Indeed, Monsanto has repeatedly proclaimed and continues

to proclaim internationally, and particularly to United States customers, that glyphosate-based

herbicides, including Roundup®, create no unreasonable risks to human health or to the

environment and require no protective masks or other protective equipment for safe use.

                                II.   JURISDICTION AND VENUE

         9.      Federal diversity jurisdiction in this Court is proper under 28 U.S.C. § 1332 because

Plaintiff Marek Lopacinski is a citizen of Texas, a different state from the Defendant Monsanto

Company’s states of citizenship, and the aggregate amount in controversy exceeds $75,000,

exclusive of interest and costs.

         10.     This Court has personal jurisdiction over Monsanto under C.C.P. § 410, because

Monsanto knows or should have known that its Roundup® products are sold throughout the State

of Texas, and, more specifically, caused Roundup® to be sold to Plaintiff in the State of Texas.

         11.     In addition, Monsanto maintains sufficient contacts with the State of Texas such

that this Court’s exercise of personal jurisdiction over it does not offend traditional notions of fair

play and substantial justice.




11
     See Guyton et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon &

      Glyphosate, supra.



Plaintiff’s Complaint – Page 4
                Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 5 of 37



        12.      Venue is proper within this District under 28 U.S.C. § 1391 because a substantial

part of the events and omissions giving rise to the claims asserted in this Complaint, specifically,

Plaintiff’s use and exposure to Roundup®, occurred in this District. Further, Monsanto, as a

corporate entity, is deemed to reside in any jurisdictional district in which it is subject to personal

jurisdiction.

                                       III.     THE PARTIES

                                                    Plaintiff

        13.      Plaintiff Marek Lopacinski resides in Salado, Bell County, Texas. On information

and belief, Mr. Lopacinski was exposed to Roundup® in California from around 2000 to 2004,

when he used it biweekly, in Arizona from around 2005 to 2006, when he used it daily, and in Texas

from around 2006 to 2009 and 2012 to 2013, when he used it biweekly.

                                               Defendant

        14.      Defendant Monsanto Company (“Monsanto”) is a Delaware corporation with its

headquarters and principal place of business in St. Louis, Missouri.

        15.      At all times relevant to this complaint, Monsanto was the entity that discovered the

herbicidal properties of glyphosate and the manufacturer of Roundup®.

                                              IV.       FACTS

        16.      Plaintiff Marek Lopacinski is 37 years old and began using Roundup® products on

his home’s lawn and gardens in or around 2000 in California. His use of Roundup® products

continued on a biweekly and/or daily basis for about 11 years.

        17.      Mr. Lopacinski utilized Roundup® in the form of a hand pump sprayer. During

application, he did not use any form of facial protection but did wear gloves.




Plaintiff’s Complaint – Page 5
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 6 of 37



       18.     In 2014, Mr. Lopacinski was diagnosed with Stage 4 Non-Hodgkin’s Lymphoma.

Mr. Lopacinski’s treatment plan consisted of multiple cycles of different chemotherapy regimens

in 2014 and 2015 and he also underwent an autologous stem cell transplant.

       19.     Mr. Lopacinski is the husband to Marzena Lopacinski and the father of two minor

children.

       20.     Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety of

herbicidal products around the world.

       21.     Plants treated with glyphosate translocate the systemic herbicide to their roots,

shoot regions, and fruit, where it interferes with the plant’s ability to form aromatic amino acids

necessary for protein synthesis. Treated plants generally die within two to three days. Because

plants absorb glyphosate, it cannot be completely removed by washing or peeling produce or by

milking, baking, or brewing grains.

       22.     For nearly 40 years, homeowners have used Roundup® without knowing of the

dangers its use poses. That is because when Monsanto first introduced Roundup®, it touted

glyphosate as a technological breakthrough: it could kill almost every weed without causing harm

either to people or to the environment. History has shown that not to be true. According to the

WHO, the main chemical ingredient of Roundup®, glyphosate, is a probable cause of cancer.

Monsanto assured the public that Roundup® was harmless. In order to prove this, Monsanto

championed falsified data and ghost-written reports, while attacking legitimate studies that

revealed its dangers. Monsanto led a prolonged campaign of misinformation to convince

government agencies and the general population that Roundup® was safe.




Plaintiff’s Complaint – Page 6
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 7 of 37



                 The Discovery of Glyphosate and Development of Roundup®

       23.     The herbicidal properties of glyphosate were discovered in 1970 by Monsanto

chemist John Franz. The first glyphosate-based herbicide was introduced to the market in the mid-

1970s under the brand name Roundup®. 12 From the outset, Monsanto marketed Roundup® as a

“safe,” general-purpose herbicide for widespread commercial and consumer use. It still markets

Roundup® as safe today. 13

                         Registration of Herbicides Under Federal Law

       24.     The manufacture, formulation, and distribution of herbicides, such as Roundup®,

are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA” or “Act”),

7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the Environmental

Protection Agency (“EPA” or “Agency”) prior to their distribution, sale, or use, except as

described by the Act. 7 U.S.C. § 136a(a).

       25.     Because pesticides are toxic to plants, animals, and humans, at least to some degree,

the EPA requires as part of the registration process, among other things, a variety of tests to

evaluate the potential for exposure to pesticides, toxicity to people and other potential non-target

organisms, and other adverse effects on the environment. Registration by the EPA, however, is not

an assurance of finding of safety. The determination the Agency must make in registering or pre-

registering a product is not that the product is “safe,” but rather that use of the product in

accordance with its label directions “will not generally cause unreasonable adverse effects on the

environment.” 7 U.S.C. § 136a(c)(5)(D).



12
   Monsanto, Backgrounder, History of Monsanto’s Glyphosate Herbicide (Sep. 2, 2015),
    http://www.monsanto.com/products/documents/glyphosatebackground-
    materials/back_history.pdf.
13
   Monsanto, What is Glyphosate? (Sep. 2, 2015),
    http://www.monsanto.com/sitecollectiondocuments/glyphosate-safety-health.pdf.


Plaintiff’s Complaint – Page 7
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 8 of 37



       26.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

       27.     The EPA and the State of Texas registered Roundup® for distribution, sale, and

manufacture in the United States and the State of Texas.

       28.     FIFRA generally requires that the registrant, Monsanto in the case of Roundup®,

conducts the health and safety testing of pesticide products. The EPA has protocols governing the

conduct of tests required for registration and the laboratory practices that must be followed in

conducting these tests. The data produced by the registrant must be submitted to the EPA for

review and evaluation. The government is not required, nor is it able, however, to perform the

product tests that are required of the manufacturer.

       29.     The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1.

In order to reevaluate these pesticides, the EPA is demanding the completion of additional tests

and the submission of data for the EPA’s review and evaluation.

       30.     In the case of glyphosate, and therefore Roundup ®, the EPA had planned on

releasing its preliminary risk assessment – in relation to the reregistration process – no later than

July 2015. The EPA completed its review of glyphosate in early 2015, but it delayed releasing the

risk assessment pending further review in light of the WHO’s health-related findings.




Plaintiff’s Complaint – Page 8
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 9 of 37



         Scientific Fraud Underlying the Marketing and Sale of Glyphosate/Roundup

       31.     Based on early studies that glyphosate could cause cancer in laboratory animals,

the EPA originally classified glyphosate as possibly carcinogenic to humans (Group C) in 1985.

After pressure from Monsanto, including contrary studies it provided to the EPA, the EPA changed

its classification to evidence of non-carcinogenicity in humans (Group E) in 1991. In so classifying

glyphosate, however, the EPA made clear that the designation did not mean the chemical does not

cause cancer: “It should be emphasized, however, that the designation of an agent in Group E is

based on the available evidence at the time of evaluation and should not be interpreted as a

definitive conclusion that the agent will not be a carcinogen under any circumstances.” 14

       32.     On two occasions, the EPA found that the laboratories hired by Monsanto to test

the toxicity of its Roundup® products for registration purposes committed fraud.

       33.     In the first instance, Monsanto, in seeking initial registration of Roundup® by the

EPA, hired Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate pesticide toxicology

studies relating to Roundup®. 15 IBT performed about 30 tests on glyphosate and glyphosate-

containing products, including nine of the 15 residue studies needed to register Roundup®.

       34.     In 1976, The United States Food and Drug Administration (“FDA”) performed an

inspection of Industrial Bio-Test Industries (“IBT”) that revealed discrepancies between the raw

data and the final report relating to the toxicological impacts of glyphosate. The EPA subsequently

audited IBT; it too found the toxicology studies conducted for the Roundup® herbicide to be




14
   U.S. Envtl. Prot. Agency, Memorandum, Subject: SECOND Peer Review of Glyphosate 1
    (1991), available at http://www.epa.gov/pesticides/chem_search/cleared_reviews/csr_PC-
    103601-30-OCT-91_265.pdf.
15
   Monsanto, Backgrounder, Testing Fraud: IBT and Craven Laboratories (Sep. 2, 2015),
    http://www.monsanto.com/products/documents/glyphosate-background-
    materials/ibt_craven_bkg.pdf.


Plaintiff’s Complaint – Page 9
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 10 of 37



invalid. 16 An EPA reviewer stated, after finding “routine falsification of data” at IBT, that it was

“hard to believe the scientific integrity of the studies when they said they took specimens of the

uterus from male rabbits.” 17

       35.      Three top executives of IBT were convicted of fraud in 1983.

       36.      In the second incident of data falsification, Monsanto hired Craven Laboratories in

1991 to perform pesticide and herbicide studies, including for Roundup®. In that same year, the

owner of Craven Laboratories and three of its employees were indicted, and later convicted, of

fraudulent laboratory practices in the testing of pesticides and herbicides. 18

       37.      Despite the falsity of the tests that underlie its registration, within a few years of its

launch, Monsanto was marketing Roundup® in 115 countries.

             The Importance of Roundup® to Monsanto’s Market Dominance Profits

       38.      The success of Roundup® was key to Monsanto’s continued reputation and

dominance in the marketplace. Largely due to the success of Roundup® sales, Monsanto’s

agriculture division was out-performing its chemicals division’s operating income, and that gap




16
   U.S. Envtl. Prot. Agency, Summary of the IBT Review Program Office of Pesticide Programs
    (1983), available at
    http://nepis.epa.gov/Exe/ZyNET.exe/91014ULV.TXT?ZyActionD=ZyDocument&Client=E
    PA&Index=1981+Thru+1985&Docs=&Query=&Time=&EndTime=&SearchMethod=1&To
    cRestrict=n&Toc=TocEntry=&QField=&QFieldYear=&QFieldMonth=&QFieldDay=&IntQ
    FieldOp=0&ExtQFieldOp=0&XmlQuery=&File=D%3A%5Czyfiles%5CIndex%20Data%5
    C81thru85%5CTxt%5C00000022%5C91014ULV.txt&User=ANONYMOUS&Password=an
    onymous&SortMethod=h%7C-
    &MaximumDocuments=1&FuzzyDegree=0&ImageQuality=r75g8/x150y150g16/i425&Disp
    lay=p%7Cf&DefSeekPage=x&SearchBack=ZyActionL&Back=ZyActionS&BackDesc=Res
    ults%20page&MaximumPages=1&ZyEntry=1&SeekPage=x&ZyPURL.
17
   Marie-Monique Robin, The World According to Monsanto: Pollution, Corruption and the
    Control of the World’s Food Supply (2011) (citing U.S. Envtl. Prot. Agency, Data
    Validation, Memo from K. Locke, Toxicology Branch, to R. Taylor, Registration Branch.
    Washington, D.C. (August 9, 1978)).
18
   Monsanto, Backgrounder, Testing Fraud: IBT and Craven Laboratories, supra.


Plaintiff’s Complaint – Page 10
               Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 11 of 37



increased yearly. But with its patent for glyphosate expiring in the United States in the year 2000,

Monsanto needed a strategy to maintain its Roundup® market dominance and to ward off

impending competition.

         39.     In response, Monsanto began the development and sale of genetically engineered

Roundup Ready® seeds in 1996. Since Roundup Ready® crops are resistant to glyphosate, farmers

can spray Roundup® onto their fields during the growing season without harming their crops. This

allowed Monsanto to expand its market for Roundup® even further. By 2000, Monsanto’s

biotechnology seeds were planted on more than 80 million acres worldwide and nearly 70% of

American soybeans were planted from Roundup Ready® seeds. It also secured Monsanto’s

dominant share of the glyphosate/Roundup® market through a marketing strategy that coupled

proprietary Roundup Ready® seeds with continued sales of its Roundup® herbicide.

         40.     Through a three-pronged strategy of increased production, decreased prices, and by

coupling Roundup Ready® seeds, Roundup® became Monsanto’s most profitable product. In

2000, Roundup® accounted for almost $2.8 billion in sales, outselling other herbicides by a margin

of five to one, and accounting for close to half of Monsanto’s revenue. 19 Today,

glyphosate/Roundup® remains one of the world’s largest herbicides by sales volume.

        Monsanto has known for decades that it falsely advertises the safety of Roundup®

         41.     In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup® products. Specifically, the

lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup®, were “safer than table salt” and “practically non-toxic” to



19
     David Barboza, The Power of Roundup; A Weed Killer Is A Block for Monsanto to Build On,
      N.Y. Times, Aug. 2, 2001, available at http://www.nytimes.com/2001/08/02/business/the-
      power-of-roundup-a-weed-killer-is-a-block-for-monsanto-to-build-on.html.


Plaintiff’s Complaint – Page 11
           Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 12 of 37



mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup® are the following:

                 a) Remember that environmentally friendly Roundup herbicide is
              biodegradable. It won’t build up in the soil so you can use Roundup with
              confidence along customers’ driveways, sidewalks and fences…

                  b) And remember that Roundup is biodegradable and won’t build up
              in the soil. That will give you the environmental confidence you need to use
              Roundup everywhere you’ve got a weed, bush, edging or trimming
              problem.

                  c) Roundup biodegrades into naturally occurring elements.

                 d) Remember that versatile Roundup herbicide stays where you put it.
              That means there’s no washing or leaching to harm customers’ shrubs or
              other desirable vegetation.

                  e) This non-residual herbicide will not wash or leach in the soil. It…
              stays where you apply it.

                  f) You can apply Accord with “confidence because it will stay where
              you put it” it bonds tightly to soil particles, preventing leaching. Then, soon
              after application, soil microorganisms biodegrade Accord into natural
              products.

                  g) Glyphosate is less toxic to rats than table salt following acute oral
              ingestion.

                  h) Glyphosate’s safety margin is much greater than required. It has
              over a 1,000-fold safety margin in food and over a 700-fold safety margin
              for workers who manufacture it or use it.

                 i) You can feel good about using herbicides by Monsanto. They carry
              a toxicity category rating of ‘practically non-toxic’ as it pertains to
              mammals, birds and fish.

                 j) “Roundup can be used where kids and pets will play and breaks
              down into natural material.” This ad depicts a person with his head in the




Plaintiff’s Complaint – Page 12
               Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 13 of 37



                 ground and a pet dog standing in an area that has been treated with
                 Roundup. 20

         42.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing

or broadcasting any advertisements [in New York] that represent, directly or by implication” that:

                 a) Its glyphosate-containing pesticide products or any component thereof
                    are safe, non-toxic, harmless or free from risk.

                 b) Its glyphosate-containing pesticide products or any component thereof
                    manufactured, formulated, distributed or sold by Monsanto are
                    biodegradable.

                 c) Its glyphosate-containing pesticide products or any component thereof
                    stay where they are applied under all circumstances and will not move
                    through the environment by any means.

                 d) Its glyphosate-containing pesticide products or any component thereof
                    are “good” for the environment or are “known for their environmental
                    characteristics.”

                 e) Glyphosate-containing pesticide products or any component thereof are
                    safer or less toxic than common consumer products other than
                    herbicides;

                 f) Its glyphosate-containing pesticide products or any component thereof
                    might be classified as “practically non-toxic.”


         43.     Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief still has not done so today.




20
     Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance

      of Discontinuance Pursuant to Executive Law § 63(15) (Nov. 1996).



Plaintiff’s Complaint – Page 13
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 14 of 37



       44.     In 2009, France’s highest Court ruled that Monsanto had not told the truth about

the safety of Roundup®. The French Court affirmed an earlier judgment that Monsanto had falsely

advertised its herbicide Roundup® as “biodegradable” and that it “left the soil clean.” 21

                      Classifications and Assessments of Glyphosate

       45.     The IARC process for the classification of glyphosate followed the stringent

procedures for the evaluation of a chemical agent. Over time, the IARC Monograph program has

reviewed 980 agents. Of those reviewed, it has determined 116 agents to be Group 1 (Known

Human Carcinogens); 73 agents to be Group 2A (Probable Human Carcinogens); 287 agents to be

Group 2B (Possible Human Carcinogens); 503 agents to be Group 3 (Not Classified); and one

agent to be Probably Not Carcinogenic.

       46.     The established procedure for IARC Monograph evaluations is described in the

IARC Programme’s Preamble. 22 Evaluations are performed by panels of international experts,

selected on the basis of their expertise and the absence of actual or apparent conflicts of interest.

       47.     One year before the Monograph meeting, the meeting is announced and there is a

call both for data and for experts. Eight months before the Monograph meeting, the Working Group

members are selected, and the sections of the Monograph are developed by the Working Group

members. One month prior to the Monograph meeting, the call for data is closed and the various

draft sections are distributed among Working Group members for review and comment. Finally,

at the Monograph meeting, the Working Group finalizes review of all literature, evaluates the

evidence in each category, and completes the overall evaluation. Within two weeks after the



21
   Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
    http://news.bbc.co.uk/2/hi/europe/8308903.stm.
22
   World Health Organization, IARC Monographs on the Evaluation of Carcinogenic Risks to
    Humnas: Preamble (2006), available at
    http://monographs.iarc.fr/ENG/Preamble/CurrentPreamble.pdf.


Plaintiff’s Complaint – Page 14
               Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 15 of 37



Monograph meeting, the summary of the Working Group findings are published in Lancet

Oncology, and within a year after the meeting, the final Monograph is finalized and published.

         48.     In assessing an agent, the IARC Working Group reviews the following information:

(a) human experimental, and mechanistic data; (b) all pertinent epidemiological studies and cancer

bioassays; and (c) representative mechanistic data. The studies must be publicly available and have

sufficient detail for meaningful review, and reviewers cannot be associated with the underlying

study.

         49.     In March 2015, IARC reassessed glyphosate. The summary published in The

Lancet Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic in

humans.

         50.     On July 29, 2015, IARC issued its Monograph for glyphosate, Monograph 112. For

Volume 112, the volume that assessed glyphosate, a Working Group of 17 experts from 11

countries met at IARC from March 3-10, 2015, to assess the carcinogenicity of certain herbicides,

including glyphosate. The March meeting culminated nearly a one-year review and preparation by

the IARC Secretariat and the Working Group, including a comprehensive review of the latest

available scientific evidence. According to published procedures, the Working Group consider

“reports that have been published or accepted for publication in the openly available scientific

literature” as well as “data from governmental reports that are publicly available.”

         51.     The studies considered the following exposure groups: occupational exposure of

farmers and tree nursery workers in the United States, forestry workers in Canada and Finland and

municipal weed-control workers in the United Kingdom; and para-occupational exposure in

farming families.




Plaintiff’s Complaint – Page 15
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 16 of 37



       52.       Glyphosate was identified as the second-most used household herbicide in the

United States for weed control between 2001 and 2007 and the most heavily used herbicide in the

world in 2012.

       53.       Exposure pathways are identified as air (especially during spraying), water, and

food. Community exposure to glyphosate is widespread and found in soil, air, surface water, and

groundwater, as well as in food.

       54.       The assessment of the IARC Working Group identified several case control studies

of occupational exposure in the United States, Canada, and Sweden. These studies show a human

health concern from agricultural and other work-related exposure to glyphosate.

       55.       The IARC Working Group found an increased risk between exposure to glyphosate

and non-Hodgkin lymphoma (“NHL”) and several subtypes of NHL, and the increased risk

persisted after adjustment for other pesticides.

       56.       The IARC Working Group also found that glyphosate caused DNA and

chromosomal damage in human cells. One study in community residents reported increases in

blood markers of chromosomal damage (micronuclei) after glyphosate formulations were sprayed.

       57.       In male CD-1 mice, glyphosate induced a positive trend in the incidence of a rare

tumor, renal tubule carcinoma. A second study reported a positive trend for haemangiosarcoma in

male mice. Glyphosate increased pancreatic islet-cell adenoma in male rats in two studies. A

glyphosate formulation promoted skin tumors in an initiation-promotion study in mice.

       58.       The IARC Working Group also noted that glyphosate has been detected in the urine

of agricultural workers, indicating absorption. Soil microbes degrade glyphosate to

aminomethylphosphoric acid (AMPA). Blood AMPA detection after exposure suggests intestinal

microbial metabolism in humans.




Plaintiff’s Complaint – Page 16
              Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 17 of 37



        59.     The IARC Working Group further found that glyphosate and glyphosate

formulations induced DNA and chromosomal damage in mammals, and in human and animal cells

in utero.

        60.     The IARC Working Group also noted genotoxic, hormonal, and enzymatic effects

in mammals exposed to glyphosate. 23 Essentially, glyphosate inhibits the biosynthesis of aromatic

amino acids, which leads to several metabolic disturbances, including the inhibition of protein and

secondary product biosynthesis 24 and general metabolic disruption. 25

        61.     The IARC Working Group also reviewed an Agricultural Health Study, consisting

of a prospective cohort of 57,311 licensed pesticide applicators in Iowa and North Carolina. While

this study differed from others in that it was based on a self-administered questionnaire, the results

support an association between glyphosate exposure and several forms of cancers.

              Other Earlier Findings About Glyphosate’s Dangers to Human Health

        62.     The EPA has a technical fact sheet, as part of its Drinking Water and Health,

National Primary Drinking Water Regulations publication, relating to glyphosate. This technical

fact sheet predates the IARC March 20, 2015, evaluation. The fact sheet describes the release

patterns for glyphosate as follows:

                                          Release Patterns

        63.     Glyphosate is released to the environment in its use as a herbicide for controlling

woody and herbaceous weeds on forestry, right-of-way, cropped and non-cropped sites. These

sites may be around water and in wetlands.




23
   Guyton et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon &
    Glyphosate, supra at 77.
24
   Id.
25
   Id.


Plaintiff’s Complaint – Page 17
                Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 18 of 37



          64.     It may also be released to the environment during its manufacture, formulation,

transport, storage, disposal, and cleanup, and from spills. Since glyphosate is not a listed chemical

in the Texas Release Inventory, data on releases during its manufacture and handling are not

available.

          65.     Occupational workers and home gardeners may be exposed to glyphosate by

inhalation and dermal contact during spraying, mixing, and cleanup. They may also be exposed by

touching soil and plants to which glyphosate was applied. Occupational exposure may also occur

during glyphosate’s manufacture, transport storage, and disposal. 26

          66.     In 1995, the Northwest Coalition for Alternatives to Pesticides reported that in

California, the state with the most comprehensive program for reporting of pesticide-caused

illness, glyphosate was the third most commonly-reported cause of pesticide illness among

agricultural workers. 27

                         Recent Worldwide Bans on Roundup®/Glyphosate

          67.     Several countries around the world have instituted bans on the sale of Roundup®

and other glyphosate-containing herbicides, both before and since IARC first announced its

assessment for glyphosate in March 2015, and more countries undoubtedly will follow as the

dangers of the use of Roundup® become more widely known. The Netherlands issued a ban on all

glyphosate-based herbicides in April 2014, including Roundup®. In issuing the ban, the Dutch

Parliament member who introduced the successful legislation stated: “Agricultural pesticides in

user-friendly packaging are sold in abundance to private persons. In garden centers, Roundup® is



26
     U.S. Envtl. Prot. Agency, Technical Factsheet on: Glyphosate, supra.
27
     Caroline Cox, Glyphosate, Part 2: Human Exposure and Ecological Effects, 15 J. Pesticide
      Reform 4 (1995); W.S. Peas et al., Preventing pesticide-related illness in California
      agriculture: Strategies and priorities. Environmental Health Policy Program Report, Univ.
      of Cal. School of Public Health, Calif. Policy Seminar (1993).


Plaintiff’s Complaint – Page 18
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 19 of 37



promoted as harmless, but unsuspecting customers have no idea what the risks of this product are.

Especially children are sensitive to toxic substances and should therefore not be exposed to it.” 28

       68.        The Brazilian Public Prosecutor in the Federal District requested that the Brazilian

Justice Department suspend the use of glyphosate. 29

       69.        France banned the private sale of Roundup® and glyphosate following the IARC

assessment for Glyphosate. 30

       70.        Bermuda banned both the private and commercial sale of glyphosates, including

Roundup®. The Bermuda government explained its ban as follows: “Following a recent scientific

study carried out by a leading cancer agency, the importation of weed spray ‘Roundup’ has been

suspended.” 31

       71.        The Sri Lankan government banned the private and commercial use of

glyphosates. 32




28
   Holland’s Parliament Bans Glyphosate Herbicides, The Real Agenda, April 14, 2014,
    available at http://real-agenda.com/hollands-parliament-bans-glyphosate-herbicides/.
29
   Christina Sarich, Brazil’s Public Prosecutor Wants to Ban Monsanto’s Chemicals Following
    Recent Glyphosate-Cancer Link, Global Research, May 14, 2015, available at
    http://www.globalresearch.ca/brazils-public-prosecutor-wants-to-ban-monsantos-chemicals-
    following-recent-glyphosate-cancer-link/5449440; see Ministério Público Federal, MPF/DF
    reforça pedido para que glifosato seja banido do Mercado naciona, April 14, 2015,
    available at http://noticias.pgr.mpf.mp.br/noticias/noticias-do-site/copy_of_meio-ambiente-
    e-patrimonio-cultural/mpf-df-reforca-pedido-para-que-glifosato-seja-banido-do-mercado-
    nacional.
30
   Zoe Schlanger, France Bans Sales of Monsanto’s Roundup in Garden Centers, 3 Months After
    U.N. Calls it ‘Probable Carcinogen’, Newsweek, June 15, 2015, available at
    http://www.newsweek.com/france-bans-sale-monsantos-roundup-garden-centers-after-un-
    names-it-probable-343311.
31
   Health Minister: Importation of Roundup Weed Spray Suspnded, Today in Bermuda, May 11,
    2015, available at http://www.todayinbermuda.com/news/health/item/1471-health-minister-
    importation-of-roundup-weed-spray-suspended.
32
   Sri Lanka’s New President Puts Immediate Ban on Glyphosate Herbicides, Sustainable Pulse,
    May 25, 2015, available at http://sustainablepulse.com/2015/05/25/sri-lankas-new-president-
    puts-immediate-ban-on-glyphosate-herbicides/#.VeduYk3bKAw.


Plaintiff’s Complaint – Page 19
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 20 of 37



       72.     The government of Columbia announced its ban on using Roundup® and

glyphosate to destroy illegal plantations of coca, the raw ingredient for cocaine, because of the

WHO’s finding that glyphosate is probably carcinogenic. 33

       73.     In 2015, California’s Office of Environmental Health Hazard Assessment

(OEHHA) announced that it intended to list glyphosate under California’s Proposition 65 as a

chemical known to cause cancer, birth defects, or other reproductive harm. While Monsanto

challenged this decision, the Superior Court of Fresno County and the Fifth Appellate District

found in favor of the OEHHA. 34

       74.     In the case of Dewayne Johnson et al. v. Monsanto, a San Francisco jury recently

returned a verdict of approximately $290 million, finding the Monsanto’s glyphosate-containing

Roundup® products caused Mr. Johnson’s terminal Non-Hodgkin’s Lymphoma cancer. 35

                                      V.      CLAIM ONE

                          STRICT LIABILITY (DESIGN DEFECT)

       75.     Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

       76.     Plaintiff brings this strict liability claim against Monsanto for defective design.

       77.     At all times relevant to this litigation, Monsanto engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting Roundup®

products, which are defective and unreasonably dangerous to consumers, including Plaintiff,

thereby placing Roundup® products into the stream of commerce. These actions were under the



33
   Columbia to ban coca spraying herbicide glyphosate, BBC, May 10, 2015, available at
    http://www.bbc.com/news/world-latin-america-32677411.
34
   Monsanto Company v. Office of Environmental Health Hazard Assessment et al., 22 Cal. App.
    5th 534 (Apr. 19, 2018).
35
   Dewayne Johnson v. Monsanto Company, et al., No. 3:2016cv01244 (N.D. Cal. 2016).


Plaintiff’s Complaint – Page 20
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 21 of 37



ultimate control and supervision of Monsanto. At all times relevant to this litigation, Monsanto

designed, researched, developed, manufactured, produced, tested, assembled, labeled, advertised,

promoted, marketed, sold, and distributed the Roundup® products used by the Plaintiff, as

described above.

       78.     At all times relevant to this litigation, Defendant Roundup® products were

manufactured, designed, and labeled in an unsafe, defective, and inherently dangerous manner that

was dangerous for use by or exposure to the public, and, in particular, the Plaintiff.

       79.     At all times relevant to this litigation, Defendant Roundup® products reached the

intended consumers, handlers, and users or other persons coming into contact with these products

in New York and throughout the United States, including Plaintiff, without substantial change in

their condition as designed, manufactured, sold, distributed, labeled, and marketed by Defendant.

       80.     Defendant’s Roundup® products, as researched, tested, developed, designed,

licensed, manufactured, packaged, labeled, distributed, sold, and marketed by Defendant were

defective in design and formulation in that when they left the hands of Monsanto’s manufacturers

and/or suppliers, they were unreasonably dangerous and dangerous to an extent beyond that which

an ordinary consumer would contemplate.

       81.     Defendant’s Roundup® products, as researched, tested, developed, designed,

licensed, manufactured, packaged, labeled, distributed, sold, and marketed by Defendant were

defective in design and formulation in that when they left the hands of Monsanto’s manufacturers

and/or suppliers, the foreseeable risks exceeded the alleged benefits associated with their design

and formulation.




Plaintiff’s Complaint – Page 21
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 22 of 37



       82.     At all times relevant to this action, Defendant knew or had reason to know that its

Roundup® products were defective and were inherently dangerous and unsafe when used in the

manner instructed and provided by Monsanto.

       83.     Therefore, at all times relevant to this litigation, Monsanto’s Roundup® products,

as researched, tested, developed, designed, licensed, manufactured, packaged, labeled, distributed,

sold and marketed by Monsanto were defective in design and formulation, in one or more of the

following ways:

               a.     When placed in the stream of commerce, Monsanto’s Roundup® products

       were defective in design and formulation, and, consequently, dangerous to an extent

       beyond that which an ordinary consumer would contemplate.

               b.     When placed in the stream of commerce, Defendant’s Roundup® products

       were unreasonably dangerous in that they were hazardous and posed a grave risk of cancer

       and other serious illnesses when used in a reasonably anticipated manner.

               c.     When placed in the stream of commerce, Defendant’s Roundup® products

       contained unreasonably dangerous design defects and were not reasonably safe when used

       in a reasonably anticipated or intended manner.

               d.     Monsanto did not sufficiently test, investigate, or study its Roundup®

       products and, specifically, the active ingredient glyphosate.

               e.     Exposure to Roundup® and glyphosate-containing products presents a risk

       of harmful side effects that outweigh any potential utility stemming from the use of the

       herbicide.




Plaintiff’s Complaint – Page 22
              Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 23 of 37



                   f.     Defendant knew or should have known at the time of marketing its

        Roundup® products that exposure to Roundup® and specifically, its active ingredient

        glyphosate, could result in cancer and other severe illnesses and injuries.

                   g.     Defendant did not conduct adequate post-marketing surveillance of its

        Roundup® products.

                   h.     Defendant could have employed safer alternative designs and formulations

        for its Roundup® products.

        84.        Plaintiff was exposed to Monsanto’s Roundup® products in the course of Plaintiff’s

routine use of Roundup® products, as described above, without knowledge of their dangerous

characteristics.

        85.        At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

of Monsanto’s Roundup® products in an intended or reasonably foreseeable manner without

knowledge of their dangerous characteristics.

        86.        Plaintiff could not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products before or at the time of exposure.

        87.        The harm caused by Defendant’s Roundup® products far outweighed their benefit,

rendering Defendant’s products dangerous to an extent beyond that which an ordinary consumer

would contemplate. Monsanto’s Roundup® products were and are more dangerous than

alternative products and Defendant could have designed its Roundup® products to make them less

dangerous. Indeed, at the time that Monsanto designed its Roundup® products, the state of the

industry’s scientific knowledge was such that a less risky design or formulation was attainable.




Plaintiff’s Complaint – Page 23
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 24 of 37



       88.     At the time Roundup® products left Monsanto’s control, there was a practical,

technically feasible and safer alternative design that would have prevented the harm without

substantially impairing the reasonably anticipated or intended function of Monsanto’s herbicides.

       89.     Monsanto’s defective design of its Roundup® products was willful, wanton,

fraudulent, malicious, and conducted with reckless disregard for the health and safety of users of

the Roundup® products, including the Plaintiff herein.

       90.     Therefore, as a result of the unreasonably dangerous condition of its Roundup®

products, Monsanto is strictly liable to Plaintiff.

       91.     The defects in Monsanto’s Roundup® products were substantial and contributing

factors in causing Plaintiff’s injuries, and, but for Monsanto’s misconduct and omissions, Plaintiff

would not have sustained Plaintiff’s injuries.

       92.     Monsanto’s conduct, as described above, was reckless. Monsanto risked the lives

of consumers and users of its products, including Plaintiff, with knowledge of the safety problems

associated with Roundup® and glyphosate-containing products, and suppressed this knowledge

from the general public. Monsanto made conscious decisions not to redesign, warn or inform the

unsuspecting public. Monsanto’s reckless conduct warrants an award of punitive damages.

       93.     As a direct and proximate result of Monsanto placing its defective Roundup®

products into the stream of commerce, Plaintiff has suffered and continues to suffer serious

injuries, and has endured physical pain and discomfort, as well as economic hardship, including

considerable financial expenses for medical care and treatment. Plaintiff will continue to incur

these expenses in the future.

       94.     THEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein




Plaintiff’s Complaint – Page 24
             Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 25 of 37



incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

Plaintiff also demands a jury trial on the issues contained herein.

                                      VI.     CLAIM TWO

                        STRICT LIABILITY (FAILURE TO WARN)

       95.     Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

       96.     Plaintiff brings this strict liability claim against Defendant for failure to warn.

       97.     At all times relevant to this litigation, Monsanto engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting Roundup®

products, which are defective and unreasonably dangerous to consumers, including Plaintiff,

because they do not contain adequate warnings or instructions concerning the dangerous

characteristics of Roundup® and specifically, the active ingredient glyphosate. These actions were

under the ultimate control and supervision of Defendant.

       98.     Defendant researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of commerce

its Roundup products®, and in the course of same, directly advertised or marketed the products to

consumers and end users, including the Plaintiff, and therefore had a duty to warn of the risks

associated with the use of Roundup® and glyphosate-containing products.

       99.     At all times relevant to this litigation, Defendant had a duty to properly test,

develop, design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain,

supply, provide proper warnings, and take such steps as necessary to ensure that its Roundup®

products did not cause users and consumers to suffer from unreasonable and dangerous risks.

Monsanto had a continuing duty to warn Plaintiff of the dangers associated with Roundup® and




Plaintiff’s Complaint – Page 25
              Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 26 of 37



glyphosate use and exposure. Monsanto, as manufacturer, seller, or distributor of chemical

herbicides is held to the knowledge of an expert in the field.

       100.     At the time of manufacture, Monsanto could have provided the warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing

products because it knew or should have known of the unreasonable risks of harm associated with

the use of and/or exposure to such products.

       101.     At all times relevant to this litigation, Defendant failed to investigate, study, test,

or promote the safety or to minimize the dangers to users and consumers of its product and to those

who would foreseeably use or be harmed by Monsanto’s herbicides, including Plaintiff.

       102.     Despite the fact that Monsanto knew or should have known that Roundup® posed

a grave risk of harm, it failed to exercise reasonable care to warn of the dangerous risks associated

with use and exposure. The dangerous propensities of its products and the carcinogenic

characteristics of glyphosate, as described above, were known to Defendant, or scientifically

knowable to Monsanto through appropriate research and testing by known scientific methods, at

the time Monsanto distributed, supplied, or sold the product, and not known to end users and

consumers, such as Plaintiff.

       103.     Monsanto knew or should have known that its products created significant risks of

serious bodily harm to consumers, as alleged herein, and Monsanto failed to adequately warn

consumers and reasonably foreseeable users of the risks of exposure to its products. Monsanto has

wrongfully concealed information concerning the dangerous nature of Roundup® and its active

ingredient, glyphosate, and further made false and/or misleading statements concerning the safety

of Roundup® and glyphosate.




Plaintiff’s Complaint – Page 26
               Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 27 of 37



        104.       At all times relevant to this litigation, Monsanto’s Roundup® products reached the

intended consumers, handlers, and users or other persons coming into contact with these products

in Texas and throughout the United States, including Plaintiff, without substantial change in their

condition as designed, manufactured, sold, distributed, labeled, and marketed by Monsanto.

        105.       Plaintiff was exposed to Monsanto’s Roundup® products in the course of Plaintiff’s

routine use of Roundup® products, as described above, without knowledge of their dangerous

characteristics.

        106.       At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

of Defendant’s Roundup® products in their intended or reasonably foreseeable manner without

knowledge of their dangerous characteristics.

        107.       Plaintiff could not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products prior to or at the time of Plaintiff’s exposure.

Plaintiff relied upon the skill, superior knowledge, and judgment of Defendant.

        108.       Defendant knew or should have known that the minimal warnings disseminated

with its Roundup® products were inadequate, but they failed to communicate adequate

information on the dangers and safe use/exposure and failed to communicate warnings and

instructions that were appropriate and adequate to render the products safe for their ordinary,

intended and reasonably foreseeable uses, including agricultural and horticultural applications.

        109.       The information that Defendant did provide or communicate failed to contain

relevant warnings, hazards, and precautions that would have enabled regular users of Roundup®

products, such as Plaintiff, to utilize the products safely and with adequate protection. Instead,

Defendant disseminated information that was inaccurate, false, and misleading and which failed

to communicate accurately or adequately the comparative severity, duration, and extent of the risk




Plaintiff’s Complaint – Page 27
              Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 28 of 37



of injuries with use of and/or exposure to Roundup® and glyphosate; continued to aggressively

promote the efficacy of its products, even after it knew or should have known of the unreasonable

risks from use or exposure; and concealed, downplayed, or otherwise suppressed, through

aggressive marketing and promotion, any information or research about the risks and dangers of

exposure to Roundup® and glyphosate.

       110.     To this day, Defendant has failed to adequately and accurately warn of the true risks

of Plaintiff’s injuries associated with the use of and exposure to Roundup® and its active

ingredient glyphosate, a probable carcinogen.

       111.     As a result of their inadequate warnings, Defendant’s Roundup® products were

defective and unreasonably dangerous when they left the possession and/or control of Defendant,

were distributed by Defendant, and were purchased and regularly used by Plaintiff.

       112.     Defendant is liable to Plaintiff for injuries caused by its negligent or willful failure,

as described above, to provide adequate warnings or other clinically relevant information and data

regarding the appropriate use of its products and the risks associated with the use of or exposure

to Roundup® and glyphosate.

       113.     The defects in Defendant’s Roundup® products were substantial and contributing

factors in causing Plaintiff’s injuries, and, but for Defendant’s misconduct and omissions, Plaintiff

would not have sustained their injuries.

       114.     Had Defendant provided adequate warnings and instructions and properly disclosed

and disseminated the risks associated with its Roundup® products, Plaintiff could have avoided

the risk of developing injuries as alleged herein.

       115.     As a direct and proximate result of Defendant placing its defective Roundup®

products into the stream of commerce, Plaintiff has suffered and continues to suffer severe injuries,




Plaintiff’s Complaint – Page 28
              Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 29 of 37



and has endured physical pain and discomfort, as well as economic hardship, including

considerable financial expenses for medical care and treatment. Plaintiff will continue to incur

these expenses in the future.

       116.     THEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

Plaintiff also demands a jury trial on the issues contained herein.

                                     VII.    CLAIM THREE

                                          NEGLIGENCE

       117.     Plaintiff incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully stated herein.

       118.     Defendant, directly or indirectly, caused Roundup® products to be sold,

distributed, packaged, labeled, marketed, promoted, and/or used by Plaintiff.

       119.     At all times relevant to this litigation, Defendant had a duty to exercise reasonable

care in the design, research, manufacture, marketing, advertisement, supply, promotion,

packaging, sale, and distribution of its Roundup® products, including the duty to take all

reasonable steps necessary to manufacture, promote, and/or sell a product that was not

unreasonably dangerous to consumers and users of the product.

       120.     At all times relevant to this litigation, Monsanto had a duty to exercise reasonable

care in the marketing, advertisement, and sale of its Roundup® products. Monsanto’s duty of care

owed to consumers and the general public included providing accurate, true, and correct

information concerning the risks of using Roundup® and appropriate, complete, and accurate




Plaintiff’s Complaint – Page 29
               Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 30 of 37



warnings concerning the potential adverse effects of exposure to Roundup®, and, in particular, its

active ingredient glyphosate.

        121.     At all times relevant to this litigation, Monsanto knew or, in the exercise of

reasonable care, should have known of the hazards and dangers of Roundup® and specifically, the

carcinogenic properties of glyphosate.

        122.     Accordingly, at all times relevant to this litigation, Monsanto knew or, in the

exercise of reasonable care, should have known that use of or exposure to its Roundup® products

could cause or be associated with Plaintiff’s injuries and thus created a dangerous and

unreasonable risk of injury to the users of these products, including Plaintiff.

        123.     Monsanto also knew or, in the exercise of reasonable care, should have known that

users and consumers of Roundup® were unaware of the risks and the magnitude of the risks

associated with use of and/or exposure to Roundup® and glyphosate-containing products.

        124.     As such, Monsanto breached its duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply,

promotion, advertisement, packaging, sale, and distribution of its Roundup® products, in that

Monsanto manufactured and produced defective herbicides containing the chemical glyphosate,

knew or had reason to know of the defects inherent in its products, knew or had reason to know

that a user’s or consumer’s exposure to the products created a significant risk of harm and

unreasonably dangerous side effects, and failed to prevent or adequately warn of these risks and

injuries.

        125.     Despite its ability and means to investigate, study, and test its products and to

provide adequate warnings, Monsanto has failed to do so. Indeed, Monsanto has wrongfully




Plaintiff’s Complaint – Page 30
              Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 31 of 37



concealed information and has further made false and/or misleading statements concerning the

safety and/or exposure to Roundup® and glyphosate.

       126.     Monsanto’s negligence included:

                a.     Manufacturing, producing, promoting, formulating, creating, developing,

       designing, selling, and/or distributing its Roundup® products without thorough and

       adequate pre- and post-market testing;

                b.     Manufacturing, producing, promoting, formulating, creating, developing,

       designing, selling, and/or distributing its Roundup® while negligently and/or intentionally

       concealing and failing to disclose the results of trials, tests, and studies of exposure to

       glyphosate, and, consequently, the risk of serious harm associated with human use of and

       exposure to Roundup®;

                c.     Failing to undertake sufficient studies and conduct necessary tests to

       determine whether Roundup® products and glyphosate-containing products were safe for

       their intended use in agriculture and horticulture;

                d.     Failing to use reasonable and prudent care in the design, research,

       manufacture, and development of Roundup® products so as to avoid the risk of serious

       harm associated with the prevalent use of Roundup®/glyphosate as an herbicide;

                e.     Failing to design and manufacture Roundup® products so as to ensure they

       were at least as safe and effective as other herbicides on the market;

                f.     Failing to provide adequate instructions, guidelines, and safety precautions

       to those persons who Monsanto could reasonably foresee would use and be exposed to its

       Roundup® products;




Plaintiff’s Complaint – Page 31
           Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 32 of 37



              g.      Failing to disclose to Plaintiffs, users/consumers, and the general public that

       use of and exposure to Roundup® presented severe risks of cancer;

              h.      Failing to warn Plaintiff, consumers, and the general public that the

       product’s risk of harm was unreasonable and that there were safer and effective alternative

       herbicides available to Plaintiff and other consumers;

              i.      Systematically suppressing or downplaying contrary evidence about the

       risks, incidence, and prevalence of the side effects of Roundup® and glyphosate-containing

       products;

              j.      Representing that its Roundup® products were safe for their intended use

       when, in fact, Monsanto knew or should have known that the products were not safe for

       their intended purpose;

              k.      Declining to make or propose any changes to Roundup® products’ labeling

       or other promotional materials that would alert the consumers and the general public of the

       risks of Roundup® and glyphosate;

              l.      Advertising, marketing, and recommending the use of the Roundup®

       products, while concealing and failing to disclose or warn of the dangers known by

       Monsanto to be associated with or caused by the use of or exposure to Roundup® and

       glyphosate;

              m.      Continuing to disseminate information to its consumers, which indicate or

       imply that Monsanto’s Roundup® products are not unsafe for use in the agricultural and

       horticultural industries; and

              n.      Continuing the manufacture and sale of its products with the knowledge that

       the products were unreasonably unsafe and dangerous.




Plaintiff’s Complaint – Page 32
              Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 33 of 37



       127.     Monsanto knew and/or should have known that it was foreseeable that consumers

such as Plaintiff would suffer injuries as a result of Monsanto’s failure to exercise ordinary care in

the manufacturing, marketing, labeling, distribution, and sale of Roundup®.

       128.     Plaintiff did not know the nature and extent of the injuries that could result from

the intended use of and/or exposure to Roundup® or glyphosate.

       129.     Defendant’s negligence was the proximate cause of the injuries, harm, and

economic losses that Plaintiff suffered, and will continue to suffer, as described herein.

       130.     Monsanto’s conduct, as described above, was reckless. Monsanto regularly risks

the lives of consumers and users of their products, including Plaintiff, with full knowledge of the

dangers of its products. Monsanto has made conscious decisions not to redesign, re-label, warn, or

inform the unsuspecting public, including Plaintiff. Defendant’s reckless conduct therefore

warrants an award of punitive damages.

       131.     As a proximate result of Monsanto’s wrongful acts and omissions in placing its

defective Roundup® products into the stream of commerce without adequate warnings of the

hazardous and carcinogenic nature of glyphosate, Plaintiff has suffered and continues to suffer

severe and permanent physical and emotional injuries. Plaintiff has endured pain and suffering,

has suffered economic losses (including significant expenses for medical care and treatment) and

will continue to incur these expenses in the future.

       132.     THEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorney’s fees, and all such other and further relief as this Court deems just and proper.

Plaintiff also demands a jury trial on the issues contained herein.




Plaintiff’s Complaint – Page 33
               Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 34 of 37



                                        VIII. CLAIM FOUR

                               BREACH OF IMPLIED WARRANTIES

        133.     Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

        134.     At all times relevant to this litigation, Defendant engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting its

Roundup® products, which are defective and unreasonably dangerous to consumers, including

Plaintiff, thereby placing Roundup® products into the stream of commerce. These actions were

under the ultimate control and supervision of Monsanto.

        135.     Before the time that Plaintiff was exposed to the use of Roundup® products,

Monsanto impliedly warranted to its consumers, including Plaintiff, that its Roundup® products

were of merchantable quality and safe and fit for the use for which they were intended; specifically,

as horticultural herbicides.

        136.     Monsanto, however, failed to disclose that Roundup® has dangerous propensities

when used as intended and that the use of and/or exposure to Roundup® and glyphosate-containing

products carries an increased risk of developing severe injuries, including Plaintiffs’ injuries.

        137.     Plaintiff reasonably relied upon the skill, superior knowledge and judgment of

Monsanto and upon its implied warranties that the Roundup® products were of merchantable

quality and fit for their intended purpose or use.

        138.     Plaintiff is the intended third-party beneficiary of implied warranties made by

Monsanto to the purchasers and users of its horticultural herbicides, and as such Plaintiff is entitled

to assert this claim.




Plaintiff’s Complaint – Page 34
              Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 35 of 37



       139.     The Roundup® products were expected to reach and did in fact reach consumers

and users, including Plaintiff, without substantial change in the condition in which they were

manufactured and sold by Defendant.

       140.     At all times relevant to this litigation, Monsanto was aware that consumers and

users of its products, including Plaintiff, would use Roundup® products as marketed by Monsanto,

which is to say that Plaintiff was a foreseeable user of Roundup®.

       141.     Monsanto intended that its Roundup® products be used in the manner in which

Plaintiff used them and Monsanto impliedly warranted each product to be of merchantable quality,

safe, and fit for this use, despite the fact that Roundup® was not adequately tested or researched.

       142.     In reliance upon Monsanto’s implied warranty, Plaintiff used Roundup® as

instructed and labeled and in the foreseeable manner intended, recommended, promoted, and

marketed by Monsanto.

       143.     Plaintiff could not have reasonably discovered or known of the risks of serious

injury associated with Roundup® or glyphosate.

       144.     Monsanto breached its implied warranty to Plaintiff in that its Roundup® products

were not of merchantable quality, safe, or fit for their intended use, or adequately tested.

Roundup® has dangerous propensities when used as intended and can cause serious injuries,

including those injuries complained of herein.

       145.     The harm caused by Monsanto’s Roundup® products far outweighed their benefit,

rendering the products more dangerous than an ordinary consumer or user would expect and more

dangerous than alternative products.

       146.     As a direct and proximate result of Monsanto’s wrongful acts and omissions,

Plaintiff has suffered severe and permanent physical and emotional injuries. Plaintiff has endured




Plaintiff’s Complaint – Page 35
              Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 36 of 37



pain and suffering, has suffered economic loss (including significant expenses for medical care

and treatment) and will continue to incur these expenses in the future.

       147.     THEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

Plaintiff also demands a jury trial on the issues contained herein.

                                  IX.    PRAYER FOR RELIEF

       148.     THEREFORE, Plaintiff requests that the Court enter judgement in Plaintiff’s favor

and against Monsanto, awarding as follows:

                a. compensatory damages in an amount to be proven at trial;

                b. punitive damages;

                c. costs including reasonable attorneys’ fees, court costs, and other litigation

                   expenses; and

                d. any other relief the Court may deem just and proper.

                                 X.      JURY TRIAL DEMAND

       149.     Plaintiff demands a trial by jury on all of the triable issues within this Complaint.

Dated: March 29, 2019.

                                                       /s/ Michael Simpson
                                                       Michael A. Simpson
                                                       Texas State Bar No. 18403650
                                                       msimpson@simpsontriallawyers.com
                                                       SIMPSON, SIMPSON & PENEPACKER
                                                       P.O. Box 685
                                                       1119 Halsell Street
                                                       Bridgeport, Texas 76426
                                                       (940) 683-4098
                                                       (940) 683-3122 (facsimile)




Plaintiff’s Complaint – Page 36
           Case 6:19-cv-00233 Document 1 Filed 03/29/19 Page 37 of 37



                                          Micah Dortch
                                          Texas State Bar No. 24044981
                                          Mdortch@potts-law.com
                                          Maryssa Simpson
                                          Texas State Bar No. 24088414
                                          Msimpson@potts-law.com
                                          POTTS LAW FIRM
                                          2911 Turtle Creek Blvd.
                                          Suite 1000
                                          Dallas, Texas 75219
                                          (214) 396-9427
                                          (469) 217-8296 (facsimile)




Plaintiff’s Complaint – Page 37
